FILE COPY

      RE: Case No. 14-0901                 DA.[E:    L/j/20L5
       COA #: 13-12-00673-CV TC#: 10-04-2I     ,sLg
STYLE: UNION PAC]FIC RÀILROAD COMPANY
   V. WTLLIAM NAMI
      A petition for review was filed today in the
above-styled case. Respondent may fíle either a
response, or a waiver of response. If you fite a
waiver, the Court wilf not grant the petition without
first requesting a response. (TEX. R. App. p. 53.3)
There is no fee for a response or a waiver.
                     MS. DORIAN E.   RAM]REZ
                     CLERK, THTRTEENTH COURT    OF
                     AP PEALS
                     901 LEOPARD STREET, lOTH FLOOR
                     CORPUS CHRTSTI, TX 18 AOL